Citation Nr: 0306514	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-04 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for residuals of 
laceration of the right neck and jugular vein with C3-4-5 
radiculopathy, evaluated 40 percent disabling.

(The issues of entitlement to an initial rating greater than 
10 percent for a depressive disorder and entitlement to an 
initial rating greater than 10 percent for a scar of the 
right neck will be the subjects of a later decision).

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had verified active service from November 1980 to 
April 1983; also, prior service from July 1978 to November 
1980 has been reported.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 2000 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO confirmed 
and continued a 40 percent evaluation for residuals of a 
laceration of the right neck and jugular vein with C3-4-5 
radiculopathy, evaluated 40 percent disabling.  Additionally, 
the RO granted service connection for a depressive disorder 
and assigned a 10 percent evaluation effective from 
September 2, 1999.  As well, the RO granted service 
connection for a scar of the right neck and assigned a 
noncompensable evaluation, also effective from September 2, 
1999.  By rating action of September 2002, the RO assigned a 
10 percent evaluation for the scar of the right neck, with 
the same effective date of September 2, 1999.

In his formal appeal to the Board, received in May 2001, the 
veteran raised the issue of service connection for post-
traumatic stress disorder (PTSD) on the basis of an assault.  
The Supplemental Statement of the Case dated in September 
2002 suggests that the RO may consider PTSD to be part and 
parcel of the depressive disorder.  The matter of whether 
such disability should be service-connected and rated 
separately from depressive disorder has not been developed 
for appellate review, and it is referred to the originating 
agency for any action deemed appropriate.



The Board is undertaking additional development on the issues 
of entitlement to higher initial ratings for the depressive 
disorder and scar of the right neck, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving notice and reviewing any response, the Board 
will prepare a separate decision addressing those issues.


FINDING OF FACT

Residuals of a laceration of the right neck and jugular vein 
with C3-4-5 radiculopathy are productive of moderate 
incomplete paralysis of the major upper extremity; the right 
upper extremity has good motor power and significant range of 
motion of the right shoulder is retained; severe incomplete 
paralysis of the major upper extremity is not present.


CONCLUSION OF LAW

A rating greater than 40 percent for residuals of a 
laceration of the right neck and jugular vein with C3-4-5 
radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.124a, 
Diagnostic Code 8510 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A service department medical board was convened in September 
1981.  It was reported that the veteran had sustained a 
laceration of the right side of his neck when he was attacked 
and cut with glass in October 1980.  At that time, he was 
noted to have a laceration of his jugular vein for which he 
underwent surgical repair.  Following the injury, he noted 
that he had weakness in using his right arm and that he had 
an area of numbness over the lateral aspect of his right 
upper arm.  On examination in September 1981, a healed 
laceration was noted over the lateral aspect of the right 
neck.  There was an area of decreased sensation which 
extended over the right shoulder and down the lateral aspect 
of the right upper arm to approximately the mid-humerus.  On 
motor testing, there was a fairly marked 3 out of 5 weakness 
of the right deltoid, supraspinatus and infraspinatus.  There 
was milder 4 out of 5 weakness of the right rhomboids and 
biceps.  The diagnosis was right C5and C6 injury secondary to 
lacerations.

A VA neurological examination was performed in June 1983.  
The impression was injury to the right brachial plexus, 
mostly involving the superior components (C5, C6, C7 and to a 
much lesser extent C8 and T1 roots).  The veteran had mild 
weakness involving most of the muscle in the right upper 
extremity, but less severe in the muscles innervated by C8 
and T1 roots.  He also had a sensory deficit involving the 
right C5 distribution.

The veteran was afforded a VA neurological examination in 
October 1999.  He stated that, over the last 10 years, his 
right arm had become weaker, with cramps in the right arm.  
His elbow and shoulders hurt as well.  He could not write for 
more than five minutes because of right arm discomfort.  
Using the right hand, he could not lift objects weighing more 
than 20 pounds.  He was not able to climb ladders, as pulling 
himself up on the ladder using the right hand was difficult.  
He was not able to use the right arm to reach up to a shelf 
and put objects above shoulder level.  He also had cramps and 
described a deep aching in the right shoulder.  He denied any 
difficulty with activities of daily living.

Clinical inspection showed that the sternocleidomastoid and 
trapezii were both normal in motor strength.  Sensory 
examination showed variable findings to light touch and 
pinprick over the outer aspect of the arm and lateral 
forearm.  The motor examination on the right disclosed 
decreased tone, more proximally with the deltoid at 4/5, 
infraspinatus and supraspinatus at 4/5, biceps at 4/5, 
brachial radialis at 4/5, and triceps at 5/5.  There was mild 
restriction of the range of movement of the right shoulder.  
There was no obvious atrophy of the right upper limb.  The 
rest of the motor strength in the right upper limb was 
normal.  The impression was that the veteran was status post 
possible traumatic avulsion of the C3-5 root, who presented 
with increasing weakness of the right upper limb over the 
last couple of years.  

VA electrodiagnostic testing was performed in February 2000.  
The assessment was electromyographic abnormalities consistent 
with a chronic, moderate C5 radiculopathy on the right.  

A VA orthopedic examination was performed in April 2000.  The 
veteran complained of pain in the right shoulder and neck and 
of weakness of the right arm.  It was noted that he was 
right-hand dominant.  He currently experienced cramps in the 
neck area.  He worked in a supervisory capacity and had not 
lost any time from work as a result of his condition, but 
pointed out that his current position did not require him to 
participate in heavy activities.  

It was reported that the veteran was experiencing pain in the 
right shoulder and neck.  He had weakness of both arms, 
principally the right arm.  There was no swelling or heat in 
the right arm.  He stated that the arm fatigued easily and 
that he had no endurance.  He stated that he could lift on 
occasion about 20 pounds, but beyond that, was unable to lift 
greater weight.  Repetitive lifting was out of the question.  
He was unable to pull or push with the right upper extremity.  
Manipulation of the right upper extremity was noted to be 
fairly satisfactory as to gross manipulation; however, the 
veteran stated that fine manipulation was very difficult, as 
for example, in writing more than a short letter.  He was 
able to take care of the activities of daily living without 
the help of another person.  

Palpation of the sternocleidomastoid musculature showed no 
defect in the belly of the muscle.  On clinical inspection of 
the right upper extremity, there was hypoesthesia of the 
right shoulder girdle, extending from the supraspinatus area 
and the supraclavicular area distally, involving the entire 
right upper extremity.  Hand grip was 3/5 on the right and 
5/5 on the left.  Motor function of the biceps and triceps 
and forearm musculature appeared to be intact.  The deltoid 
muscle on the right was slightly atrophied, as compared to 
the left.  There was muscle atrophy of the right 
supraspinatus musculature.  The infraspinatus musculature 
appeared to be intact.

Clinical inspection further revealed that the veteran was 
able to forward flex the right shoulder to 150 degrees.  
Abduction of the right shoulder was to 150 degrees, while 
internal and external rotation were to 45 degrees.  A two-
pound weight was placed about the right wrist and the veteran 
was asked to forward flex and then abduct in separate 
motions-in doing so, he exhibited a rather marked winged 
scapula on forward flexion and on abduction with the two-
pound weight about the wrist.  On testing of similar function 
of the left arm, there was no evidence of any winged scapula.  
The examiner remarked that there was obviously a defect in 
the function of the serratus anterior and the rhomboids and 
also the levator scapula of the right shoulder.  The 
diagnosis was laceration of the right anterior-inferior neck 
with resultant right branchial plexus injury involving the 
innervation to the levator scapula of the rhomboids, the 
serratus anterior and the deltoid musculature.   

The veteran was afforded a VA neurological examination in 
August 2001.  He complained of right upper extremity weakness 
limiting his ability lift objects, grip objects, or even pull 
himself up a ladder.  He had a sensation of the right upper 
extremity falling asleep; it was numb on an almost constant 
basis.  He also had pain in the right shoulder and chest 
muscles.  He worked as a power plant controller and operator.  
Right upper extremity symptoms were a nuisance, but did not 
actually interfere with his performing his job as his job, as 
his job did not involve heavy lifting.  He denied difficulty 
with activities of daily living such as bathing, shaving, 
brushing, or eating food.

Clinical inspection revealed that the neck was supple.  There 
was no atrophy of any of the muscles of the upper limbs.  
Bulk was symmetrical in both upper extremities at the arm.  
There was give-away weakness in the right upper extremity, 
graded as 4/5 involving the deltoid, supraspinatus, 
infraspinatus, biceps and radialis.  The veteran had mild 
weakness of the triceps.  Deep tendon reflexes were mildly 
decreased at the biceps on the right and normal elsewhere.  
There was patchy sensory loss in the lateral aspect of the 
right arm.  The rest of the examination was unremarkable.  
The impression was traumatic injury to the right truck 
brachial plexus versus mid-cervical radiculopathy.  

II. Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
2002).  Implementing regulations are codified in the Code of 
Federal Regulations, including at 38 C.F.R. §§ 3.102, 3.159 
and 3.326.

As the appellant's claims were pending when the new Act and 
regulations pertaining to VA's duties to notify and assist 
were revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  

By the April 2002 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and essentially 
notified the appellant of evidence needed to prevail on the 
claim.  Also, in the September 2002 supplemental statement of 
the case, the RO specifically informed the veteran of what 
information he needed to provide in the event that there were 
outstanding private treatment records that VA needed to 
retrieve.  Further, he was advised that the RO would obtain 
VA medical records identified by him.  Accordingly, the 
statutory and regulatory requirement that VA notify a 
claimant as to what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Pertinent post-service medical records have been associated 
with the record, and the appellant has undergone examinations 
in connection with the claims on appeal.  Significantly, he 
has not identified any additional existing evidence that is 
necessary for a fair adjudication of his claims that has not 
been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Paralysis of the upper radicular group (fifth and sixth 
cervicals) is rated as follows:  
Complete; all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected, warrants 70 
percent for the major extremity and 60 percent for the minor 
extremity.  Severe incomplete paralysis warrants 50 percent 
for the major extremity and 40 percent for the minor 
extremity.  Moderate incomplete paralysis warrants 40 percent 
for the major extremity and 30 percent for the minor 
extremity.  Mild incomplete paralysis warrants 20 percent for 
the major extremity and 20 percent for the minor extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8510.

The record demonstrates that cervical radiculopathy involves 
the right upper extremity, which is the veteran's major arm.  
Cervical radiculopathy produces some compromise of both motor 
and sensory function of the right arm.  

With respect to motor function, the veteran reports some 
difficulty in performing fine motor tasks such as prolonged 
writing of a letter.  However, clinical findings demonstrate 
that right upper extremity motor power is relatively well-
preserved.  In this regard, motor power of muscles supplied 
by the upper radicular group was graded as 4/5 or 5/5.  In 
fact, on the most recent VA neurological examination in 
August 2001, no right upper extremity muscle atrophy was 
detected.  With respect to sensory function, the veteran 
experiences a patchy sensory loss or hypoesthesia involving 
the right upper extremity.  However, there is no objective 
evidence that sensory changes significantly impair function.  
In this regard, the veteran pointed out that he remains 
capable of lifting up to 20 pounds of weight.  

The veteran acknowledges that he is capable of performing 
self-care activities such as eating, bathing and shaving.  
Clearly, these self-care activities require that an 
individual have adequate range of motion of the shoulder and 
elbow.  In fact, the evidence shows that the veteran's right 
shoulder exhibits 150 degrees of forward flexion and 150 
degrees of abduction.  Full range of motion of the shoulder 
is to 180 degrees of flexion and to 180 degrees of abduction.  
See 38 C.F.R. § 4.71, Plate I.  

Severe incomplete paralysis of the upper radicular group of 
the major extremity is not demonstrated.  Criteria for a 
rating greater than 40 percent for cervical radiculopathy 
involving the veteran's major arm are not satisfied.  The 
currently assigned 40 percent rating adequately compensates 
the veteran for any interference with occupational ability or 
loss of time from work.  

The veteran alleges that the issue of muscle loss due to 
radiculopathy was not addressed by RO.  As previously noted, 
the record demonstrates that injury residuals involve damage 
to the upper radicular group.  Impairment of the upper 
radicular group can result in loss of motion of the shoulder 
and elbow.  The medical evidence shows that the veteran's 
cervical radiculopathy affects the levator scapulae, 
deltoids, infraspinatus, supraspinatus, biceps, brachial 
radialis, and triceps muscles.  These muscles are located 
among several muscle groups which govern motion of the 
shoulder and elbow.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5301-5306 (2002).  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2001).  The peripheral nerves, as well as the 
muscles affected by the veteran's cervical radiculopathy 
govern the same functions-namely, movement of the shoulder 
and elbow.  Accordingly, a rating for muscle injury, separate 
from the rating already assigned for damage to the upper 
radicular group, may not be granted in this case.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (citing 
38 C.F.R. § 4.14, the anti-pyramiding provision).

For all the foregoing reasons, the claim for rating higher 
than 40 percent for residuals of the laceration of the right 
neck and jugular vein with C3-4-5 radiculopathy must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The claim for a rating higher than 40 percent for the 
residuals of the laceration of the right neck and jugular 
vein with C3-4-5 radiculopathy is denied.



		
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

